Title: To George Washington from Azariah Dunham, 6 June 1780
From: Dunham, Azariah
To: Washington, George



Sir
Morris Town June 6. 1780

The Legislature of this State, require that the Receipts given by the Officers for Provision taken for use of the Army, previous to your Excellency’s Requisition for a Supply to the Magistrates, should be certified by you, or some Person of your Appointment; as may be seen by said Law, Section the 5th. Many of these Receipts had been presented me for payment before this Law was pass’d; and more are daily offering, which am oblidg’d to put off untill such Person be appointed. If agreeable to your Excellency, would wish that some One near this, might be approv’d of, for the conveniency of those who apply. Conceive no great Difficulty in this Business, as most of the Certificates either mention the weight of the Provisions or are valued by indifferent Persons, so that the certifying of them seems only a Matter of Form to answer such Law. Your Obedt humble Servant

Az. Dunham S.P.

